Citation Nr: 1721040	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) or hiatal hernia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for irritable bowel syndrome (IBS) or diverticulitis, to include as secondary to PTSD.  

4.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.  

5.  Entitlement to service connection for hypertension, to include as secondary to PTSD.  



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and Phoenix, Arizona, respectively.  The RO in Phoenix, Arizona exercises current jurisdiction over the claims file.  

These matters were previously before the Board in April 2015, at which time the Board remanded for further development.  The requested development has been completed as to the issue decided herein; thus, no further action to ensure compliance with the remand directives relevant to the claim for a skin disorder is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for erectile dysfunction has been raised by the record in an April 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of service connection for GERD/hiatal hernia, IBS/diverticulosis, sleep apnea, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The competent and probative evidence of record weighs against finding that the Veteran has a skin disorder that manifested during or is otherwise etiologically related to the Veteran's period of active service, to include due to herbicide agent exposure.  


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA met its duty to notify by a letter sent to the Veteran in November 2008, prior to adjudication of his claim.  Thus, no additional notice is required.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the claims file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded a VA examination in November 2015.  There is no assertion or indication that the examination or opinion is inadequate.  To the contrary, the opinion addresses the relevant evidence and provides a satisfactory rationale for its conclusion.

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for a skin disorder have not been met.  

First, the evidence shows a current skin disorder.  The Veteran was treated for a benign inclusion cyst on the left side of his nose in April 2008 and May 2010 and for an asymptomatic soft tissue mass on the right upper area of his back in September 2014.  11/04/2008 VBMS, Medical-Government No. 1, p. 58; 09/20/2010 VBMS, Medical-Government, p. 32; 09/09/2016 Virtual VA, CAPRI, p. 209.  

While in service, the Veteran received treatment for a benign lipoma on his right forehead and also for a groin rash.  09/25/2013 VBMS, STR-Medical No. 3, pp. 15, 70.  The lipoma was excised in November 1975.  09/25/2013 VBMS, STR-Medical No. 2, p. 67.  The recurrent lipoma was again treated in November 1976, without regrowth.  Id. at 69.  A March 1978 report of medical history noted the cyst removal, but reported an absence of skin diseases, tumors, growths, or cysts, and a March 1982 medical examination described the skin as normal.  09/25/2013 VBMS, STR-Medical No. 3, pp. 66-67, 85-86.  The record is absent for evidence that the lipoma or groin rash subsequently recurred.  Accordingly, the Board finds that the in-service lipoma and groin rash are not current disabilities, as they did not exist during the period on appeal.  

The Veteran has claimed that his skin disorder is due to herbicide agent exposure during service.  His military records show service at Tan Son Nhut Air Base in Vietnam from September 1971 to April 1972.  01/22/2009 VBMS, MPR, p. 17.  Accordingly, the Veteran is presumed to have been exposed to herbicide agents.  

If a veteran was exposed to an herbicide agent during active service, the diseases set forth in 38 U.S.C.A. § 3.309(e) (2016) will be presumed to be related to such service if they become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(ii) (2016).  As the Veteran is not currently diagnosed with any of the diseases set forth in 38 U.S.C.A. § 3.309(e), a presumption on that basis is not warranted.  However, the Board will consider whether there is evidence of actual direct causation of his current skin disorders by herbicide agent exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155, 160 (1997).

The evidence weighs against finding that the Veteran has a current skin disorder that manifested during, or is otherwise etiologically related to, his period of active service.  The Veteran was seen for the cyst on his nose in March 2008, at which time he reported that it had been present for three to four months, which is nearly 20 years after service.  11/04/2008 VBMS, Medical-Government No. 2, p. 12.  In September 2014, the Veteran reported that the growth on his back had been present for five months.  09/09/2016 Virtual VA, CAPRI, p. 208.  In November 2015, a VA examiner opined that it is less likely than not that the Veteran's current skin disorders were incurred in service, or otherwise related to service, including due to herbicide agent exposure.  11/30/2015 VBMS, C&P Exam (Medical Opinion DBQ).  The Board finds the November 2015 VA examiner's opinion to be highly probative, as the examiner considered the relevant medical and lay evidence, conducted an adequate examination, and supported the opinion with a sufficient rationale, which included the fact that the skin disorder for which post-service treatment was received regarding the nose was a common benign cyst.  The back treatment was for an asymptomatic tissue mass, and hence no disability is shown for VA purposes as there are no manifestations of such mass.  See id.; 11/30/2015 VBMS, C&P Exam (Skin Diseases DBQ).  Accordingly, the Board finds that the Veteran's current skin disorders did not have their onset in, or are otherwise etiologically related to, his period of active service, including due to herbicide agent exposure.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a skin disorder is denied.  


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Addendum medical opinions as to direct and secondary service connection for GERD/hiatal hernia, diverticulosis, sleep apnea, and hypertension are required to ensure substantial compliance with the directives set forth in the April 2015 Remand.  Stegall, 11 Vet. App. 268.

The Veteran has been diagnosed with GERD and hiatal hernia.  06/08/2010 VBMS, VA Exam, p. 5; 11/29/2010 VBMS, Medical-Non-Government, p. 17.  The Board notes that the diagnoses of GERD and hiatal hernia are based upon the same symptoms; thus, a medical opinion as to the etiology of the Veteran's GERD would likewise apply to his hiatal hernia.  

In January 2017 a VA examiner opined that the Veteran does not have IBS and found no nexus on that basis.  01/30/2017 VBMS, C&P Exam, p. 4.  However, the Veteran has been diagnosed with diverticulosis, 11/29/2010 VBMS, Medical-Non-Government, p. 20, and a nexus opinion is required as to that disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)

The Veteran has reported the onset of symptoms related to GERD/hiatal hernia, diverticulosis, and sleep apnea as dating back to service.  06/08/2010 VBMS, VA Exam, pp. 1, 7, 14.  The Veteran is competent to report such symptoms.  See Jandreau, 492 F.3d at 1377.  Accordingly, the Board finds that the AOJ should obtain an opinion as to whether the Veteran's GERD/hiatal hernia, diverticulosis, and sleep apnea manifested during his period of active service.  McLendon, 20 Vet. App. at 83.  

The Veteran claims that his hypertension is due to herbicide agent exposure.  As hypertension is not one of the diseases set forth in 38 U.S.C.A. § 3.309(e), a presumption is not warranted on that basis.  However, the Board must consider whether there is actual direct causation between herbicide agent exposure and hypertension.  See Combee, 34 F.3d at 1043-44.  Accordingly, the AOJ should obtain an opinion addressing whether the Veteran's hypertension was directly caused by or due to herbicide agent exposure.  

If certain chronic diseases, including hypertension, become manifest to a degree of 10 percent or more within one year of separation from active service, then they are presumed to have been incurred during active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Thus, the AOJ should also obtain an opinion as to whether the Veteran's hypertension became manifest to a compensable degree within one year of discharge.  

In November 2016 and January 2017, a VA examiner applied the wrong legal standard-"greater than 50 percent probability"-in rendering opinions as to whether the Veteran's GERD, sleep apnea, and hypertension are related to service or aggravated by PTSD.  11/11/2016 VBMS, C&P Exam; 01/30/2017 VBMS, C&P Exam.  The AOJ should obtain addendum opinions that use the correct legal standard-i.e., as likely as not (50 percent or greater probability).  

In June 2010, a VA examiner opined that it is less likely than not that the Veteran's sleep apnea is caused by PTSD.  06/08/2010 VBMS, VA Exam, pp. 14-16.  In February 2017 the Veteran's representative submitted correspondence in which he references a journal article noting a correlation between sleep apnea and psychiatric disorders.  02/19/2017 VBMS, TPC.  This article was not considered in rendering the June 2010 opinion.  06/08/2010 VBMS, VA Exam, pp. 14-16.  Thus, an addendum opinion should be obtained that considers the journal article referenced by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records.

2.  After completing directive #1, request an opinion from an appropriate VA examiner(s) as to the etiology of the Veteran's GERD/hiatal hernia, diverticulosis, sleep apnea, and hypertension.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:  

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's GERD/hiatal hernia had its onset during, or is otherwise etiologically related to, his active service, to include due to herbicide exposure?  

In rendering this opinion, the examiner should consider the Veteran's report of experiencing acid reflux, heartburn, burping, and regurgitation while in service.  

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's GERD/hiatal hernia was aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected PTSD?  (This question should be addressed only if the answer to (a) is no.)  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diverticulosis had its onset during, or is otherwise etiologically related to, his active service?  

In rendering this opinion, the examiner should consider the Veteran's report of experiencing frequent episodes of constipation, abdominal bloating, and cramp pains while in service.  

d.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diverticulosis was aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected PTSD?  (This question should be addressed only if the answer to (c) is no.)  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

e.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset during, or is otherwise etiologically related to, his active service?  

In rendering this opinion, the examiner should consider reports by the Veteran and his spouse that the Veteran experienced loud snoring and nocturnal apneic episodes while in service.  

f.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected PTSD?  (This question should be addressed only if the answer to (e) is no.)  

In rendering this opinion, the examiner should consider the journal article referenced by the Veteran in a February 2017 correspondence.  

g.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected PTSD?  (This question should be addressed only if the answer to (f) is no.)  

In rendering this opinion, the examiner should consider the journal article referenced by the Veteran in a February 2017 correspondence.  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

h.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset during, or is otherwise etiologically related to, his active service?  

i.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is due to herbicide agent exposure?  (This question should be addressed only if the answer to (h) is no.)

j.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension became manifest to a degree of 10 percent or more within one year of January 31, 1988?  (This question should be addressed only if the answers to (i) and (j) are no.)  

For purposes of this opinion, manifest to a degree of 10 percent of more means diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  

k.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected PTSD?  If not, it is at least as likely as not that hypertension has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected PTSD?  (This question should be addressed only if the answers to (h), (i), and (j) are no.)  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

3.  After completion of all the foregoing development, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


